Limited Term Tax-Exempt Bond Fund of America 333 South Hope Street Los Angeles, California90071-1406 Phone (213) 486 9200 Fax (213) 486 9455 Email ksv@capgroup.com Kimberly S. Verdick Secretary October 29, 2010 Document Control U.S. Securities and Exchange Commission treet, NE Washington, DC 20549 Re: Limited Term Tax-Exempt Bond Fund of America File Nos.033-66214 and 811-07888 Dear Sir or Madam: Attached is Form N-1A of the above-named investment company, which includes Post-Effective Amendment No. 26 to the Registration Statement under the Securities Act of 1933 and Amendment No. 28 to the Registration Statement under the Investment Company Act of 1940.Changes made to the prospectus and Statement of Additional Information have been marked. It is proposed that this registration statement become effective on November 1, 2010 pursuant to paragraph (b) of rule 485. Sincerely yours, /s/ Kimberly S. Verdick Kimberly S. Verdick Attachment
